Citation Nr: 1000627	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran 
for VA benefits purposes.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





REMAND

The Veteran had active service from July 1944 to January 
1946.  He died in July 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claim for 
death benefits based on a finding that the appellant could 
not be recognized as the surviving spouse of the Veteran.  In 
April 2008, the Board remanded the matter on appeal for 
further notification, evidentiary development, and 
adjudication.  After attempting to complete the required 
notification and evidentiary development, the Appeals 
Management Center (AMC) again denied the appellant's claim 
via the issuance of a supplemental statement of the case 
(SSOC) in November 2009.  

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the question of 
whether the appellant is the surviving spouse of the Veteran 
for VA benefits purposes.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In April 2008, the Board remanded the appellant's claim for 
notification pursuant to the VCAA.  The Board acknowledges 
that in June 2008, the AMC sent a notice letter providing the 
notice required under the VCAA and directed by the Board in 
the April 2008 remand.  However, that letter was returned to 
the AMC as undeliverable.  In a December 2008 report of 
contact, VA communicated directly with the appellant, who 
provided them her current address in a telephone 
conversation.  However, the AMC appears to have researched 
the last known address of the deceased Veteran from an 
Internet agency known as "Debtor Discovery."  In April 
2009, the AMC sent the VCAA notice letter to the address 
provided by "Debtor Discovery," which is not the same 
address-and indeed is not located in the same state-as the 
address provided by the appellant in December 2008, which 
information had been received by the AMC in February 2009.  
There is no indication in the record that the April 2009 VCAA 
notice letter, or the subsequent November 2009 SSOC, was ever 
sent to the appellant at the address she provided to VA.

As noted above, the appellant is entitled as a matter of law 
to compliance with the Board's remand instructions.  See 
Stegall, 11 Vet. App. at 271.  Therefore, the Board finds 
that the AOJ must, on remand, provide full notice in 
accordance with the VCAA with respect to the issue currently 
on appeal.  The VCAA and its implementing regulations require 
VA to provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant must 
therefore be given the required notice with respect to the 
issue on appeal. Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA.  
In addition, the AOJ should attempt to locate any records 
from the Robert F. Kennedy Medical Center, as discussed in 
the previous remand.  As noted in the April 2008 remand, 
records of particular importance would be those identifying 
the appellant and Veteran as spouses or indicating some other 
type of familial association between the parties.  

Additionally, other actions sought in the 2008 remand should 
be completed, including instructions to the appellant to 
provide the information regarding adoption of her children by 
the Veteran and affidavits from others who were aware of her 
common law marriage or tribal marriage to the Veteran.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) are fully complied with and 
satisfied.  (If no more recent contact 
from the appellant about a change of 
address has been made, the address 
provided to VA in December 2008 by the 
appellant should be used in 
correspondence.)  Additionally, the AOJ 
must notify the appellant of the 
information and evidence needed to 
substantiate her 


claim, and what part of such evidence 
she should obtain and what part the AOJ 
will attempt to obtain on her behalf.  

2.  In its notice letter to the 
appellant, the AOJ must specifically 
inform her what is required to 
substantiate the claim on appeal.  The 
appellant must specifically be 
requested to obtain and submit at least 
two affidavits or sworn statements from 
eyewitnesses to the September 1982 
tribal marriage ceremony.  She must 
also be requested to obtain adoption 
documents or any other evidence tending 
to show that the Veteran in fact 
adopted one or more of her children.

3.  After obtaining information from the 
appellant, an investigation should be 
conducted with regard to others who might 
know of the marriage of the appellant to 
the Veteran, including contacting the 
Veteran's surviving children.  Affidavits 
should be secured as to the knowledge any 
relative has regarding the marriage of 
the appellant and the Veteran.

4.  The AOJ must attempt to obtain any 
available records of the Veteran's or 
appellant's alleged treatment at the 
Robert F. Kennedy Medical Center in Los 
Angeles, California, during the time he 
and the appellant were purportedly 
married-from September 


1982 to the Veteran's death in July 1991.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records must be followed.  All records 
and/or responses received must be 
associated with the claims file.

5.  After undertaking any other 
development deemed appropriate, or 
suggested by the evidence obtained 
pursuant to the development sought above, 
the issue on appeal must re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the appellant must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  (If no more recent contact 
from the appellant about a change of 
address has been made, the address 
provided to VA in December 2008 by the 
appellant should be used in 
correspondence.)  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

